Py the Court,

Dixow, C. J.
With the exception of the form of the sentence which was awarded, the position of this case is precisely the same as that of Peglow vs. The State. At the April term, 1857, of the circuit court for the county of Man-itowoc, the plaintiff in error and Peglow were jointly indicted for the murder of one John W.- Shultz, alleged to have been committed by them in that county, on the ,12th day of *537December, 1856. At the October term, 1857, they received separate trials. Peglow was found guilty as charged in the indictment. The plaintiff was convicted of manslaughter in the first degree, and sentenced by the court to ten years’ imprisonment in the state prison.- There is no bill of exceptions in the case, and we are of opinion that the record shows no error. The only one urged goes merely to the form of •the sentence. By a further return, which was made pursuant to an order of the court, it appears that all the substantial requirements of the statute were complied with; and al-. though the judgment is not recorded with as much precision and formality as it might have been, it nevertheless is sufficiently certain, and does not appear as the-recital or history 'of the clerk, but as the act and consideration of the court, by which it was adjudged, “that the said Frederick Franz be punished by confinement at hard labor, in the state prison at Waupun, for the term of ten years, and that ten days of each year, during said term, be passed in solitary imprisonment.”
The judgment is therefore affirmed.